Exhibit 10.2
 
(PRC-law-governed Version)


To:  HSBC Bank (China) Company Limited,           Nanjing      Branch


GUARANTEE BY AN INDIVIDUAL


1.  Definitions
“Bank” means HSBC Bank (China) Company Limited,    Nanjing Branch and its
successors and assignees;
“Banking Facilities” means such facilities as the Bank may make or continue to
make available to the Customer;
“Customer” means the person whose name and address are specified in the
Schedule;
“Default Interest” means interest at such rate as the Bank may specify,
compounded monthly if not paid on the dates specified by the Bank;
“Exchange Rate” means the rate for converting one currency into another currency
which the Bank determines to be prevailing in the relevant foreign exchange
market at the relevant time, such determination to be conclusive and binding on
the Guarantor;
“Guaranteed Moneys” means (i) all principal in any currency owing by the
Customer to the Bank at any time during the Guaranteed Period, actually or
contingently, in any capacity, alone or jointly with any other person, (ii)
interest on such principal (both before and after any demand or judgment), to
the date on which  the Bank receives payment, at the rates payable by the
Customer or which would have been payable but for any circumstance which
restricts payment, (iii) other amount owing by the Customer to the Bank under or
in relation to the Banking Facilities and (iv) expenses of the Bank in enforcing
this Guarantee on a full indemnity basis;
“Guaranteed Period” means the period commencing from the date of this Guarantee
and ending on the date falling one calendar month after receipt by the Bank of
the termination notice referred to in Clause 3.1;
“Guarantor” means the person whose name and address are specified in  the
Schedule and any executor, personal representative or other lawful successor of
such person;
“Maximum Liability” means the sum specified in the Schedule plus Default
Interest on that sum or part thereof (to the extent that it is not paid by the
Guarantor on demand by the Bank) and expenses of the Bank in enforcing this
Guarantee on a full indemnity basis; where a liability for Guaranteed Moneys is
incurred in a currency different from the currency in which the Maximum
Liability is stated  and the equivalent of that liability in the currency in
which the Maximum Liability is stated, calculated at the then applicable
Exchange Rate upon determination of the liability, has increased since it was
incurred, that increase shall be added to the Maximum Liability;
“person” includes an individual, firm, company, corporation and an
unincorporated body of persons; and
“PRC” means the People’s Republic of China, for the purpose of this Guarantee,
excluding the Hong Kong Special Administrative Region, the Macau Special
Administrative Region and Taiwan.
2.  Guarantee
2.1  In consideration of the Banking Facilities, the Guarantor guarantees to pay
the Guaranteed Moneys to the Bank on demand provided that the aggregate amount
paid by the Guarantor under this Guarantee shall in no case exceed the Maximum
Liability.
2.2  The Guarantor shall pay Default Interest (to the extent that it is not paid
by the Customer) on the Guaranteed Moneys from the date of demand by the Bank on
the Guarantor until the Bank receives payment of the whole of the Guaranteed
Moneys (both before and after any demand or judgment or any circumstance which
restricts payment by the Customer).
2.3  A certificate of balance signed by any duly authorised officer of  the Bank
shall be conclusive evidence against the Guarantor of the amount of the
Guaranteed Moneys owing at any time.
2.4  The Bank shall be entitled to retain the benefit of this Guarantee as
against the Guarantor and any security it has in respect of the Guaranteed
Moneys for such period as the Bank may certify to the Guarantor to be
appropriate in order to protect the interests of the Bank in respect of the
Guaranteed Moneys.
 
 
1

--------------------------------------------------------------------------------

 
 
3.  Continuing and Additional Security
3.1  This Guarantee is a continuing security and shall secure the whole of the
Guaranteed Moneys until one calendar month after receipt by the Bank of notice
in writing by the Guarantor to terminate it.   Nevertheless and despite the
giving of such notice, this Guarantee shall continue to apply to the Guaranteed
Moneys in respect of which the Customer is or becomes actually or contingently
liable up to such termination (together with the interest and other amount
payable in relation to such Guaranteed Moneys after the termination) and the
Guarantor guarantees to pay such Guaranteed Moneys (together with the interest
and other amount payable in relation to such Guaranteed Moneys after the
termination) to the Bank on demand whether that demand is made before, at the
time of or after such termination.
3.2  The termination notice referred to in Clause 3.1 above shall not be served
within the Minimum Guaranteed Term set out in the Schedule hereof.
3.3  This Guarantee is in addition to any other guarantee, mortgage, pledge or
other security held by the Bank and shall not be affected by and may be enforced
despite the existence of or any waiver by the Bank regarding such guarantee,
mortgage, pledge or other security. CDT-SEC-014  (300907) The Bank shall not be
obliged to enforce any other security before enforcing the guarantee hereunder.
4.  Customer’s Account
The Bank may, at any time and despite the termination of this Guarantee,
continue any existing account and open any new account in the name of the
Customer and no subsequent transactions, receipts or payments involving such new
accounts shall affect the liability of the Guarantor.
5.  Payments
5.1  Payments by the Guarantor shall be made to the Bank as specified by the
Bank without  any set-off, counterclaim, withholding or condition of any kind
except that, if the Guarantor is compelled by law to make such withholding, the
sum payable by the Guarantor shall be increased so that the amount actually
received by the  Bank is the amount it would have received if there had been no
withholding.
5.2  Payment by the Guarantor to the Bank shall be in the currency of  the
relevant liability or, if the Bank so agrees in writing, in a different
currency, in which case the conversion to that different currency shall be made
at the Exchange Rate.
5.3  No payment to the Bank under this Guarantee pursuant to any judgment, court
order or otherwise shall discharge the obligation of the Guarantor in respect of
which it was made unless and until payment in full has been received in the
currency in which it is payable under this Guarantee and, to the extent that the
amount of any such payment shall, on actual conversion into such currency,
at  the Exchange Rate, fall short of the amount of the obligation, expressed in
that currency, the Guarantor shall be liable for the shortfall.
5.4  Any moneys paid to the Bank in respect of the Guaranteed Moneys may be
applied in or towards satisfaction of the same or placed to the credit of such
account as the Bank may determine with a view to preserving its rights to prove
for the whole of the Guaranteed Moneys.
5.5  If any moneys paid to the Bank in respect of the Guaranteed Moneys are
required to be repaid by virtue of any law relating to insolvency, bankruptcy or
liquidation or for any other reason, the Bank shall be entitled to enforce this
Guarantee as if such moneys had not been paid.
6.  Set-off
The Bank may, at any time and without notice, apply any credit balance to which
the Guarantor is entitled on any account with the Bank in or towards
satisfaction of the Guaranteed Moneys.   For this purpose,  the Bank is
authorised to purchase, at the Exchange Rate, such other currencies as may be
necessary to effect such application with the moneys standing to the credit of
such account.
7.  Waiver of Defense
The Guarantor hereby consents and agrees to each of the following, and agrees
that the Guarantor’s obligations under this Guarantee shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any statutory or other rights (including without limitation rights to
notice) which the Guarantor might otherwise have as a result of or in connection
with any of the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)  any amendment to or variation of the terms of the Banking Facilities;
(b)  any adjustment, indulgence, forbearance or compromise that might be granted
or given by the Bank to the Customer, the Guarantor or any other party liable
for payment of any or all of the Guaranteed Moneys;
(c)  any release, exchange, subordination or loss  of any guarantee or security
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranteed Moneys;
(d)  the failure of the Bank or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling of all or any part of any security;
(e)  the reorganization, merger or consolidation of the Customer into or with
any other person; or any other action or omission to act which but for this
provision would discharge the Guarantor from any part of its liability under
this Guarantee.
8.  Guarantor as Principal Debtor
The liability of the Guarantor under this Guarantee shall not be discharged or
otherwise affected by reason of the Bank entering into any agreement or
arrangement with the Customer or any other person or by reason of any legal
limitation, disability or incapacity or any other act, omission or circumstance
which, but for this provision, would discharge the Guarantor to any
extent.    Any Guaranteed Moneys which may not be recoverable from the Customer
for any such reason shall be recoverable by the Bank from the Guarantor as
principal debtor by way of indemnity, on demand, together with Default Interest
thereon in accordance with Clause 2.2.
9.  Subordination
9.1  The Guarantor shall not, until the whole of the Guaranteed Moneys have been
received by the Bank, exercise its rights of subrogation, indemnity, set-off or
counterclaim against  the Customer or its rights to participate  in any security
the Bank has in respect of the Guaranteed Moneys or, unless required by the Bank
to do so, to prove in the bankruptcy or liquidation of the Customer. The
CDT-SEC-014  (081106) Guarantor shall hold any amount recovered, as a result of
the exercise of any of such rights, on trust for the Bank and shall pay the same
to the Bank immediately on receipt.
9.2  The Guarantor has not taken any security from the Customer and agrees not
to do so until the Bank has received the whole of the Guaranteed Moneys. Any
security taken by the Guarantor in breach of this provision shall be held in
trust for the Bank as security for the Guaranteed Moneys and all moneys at any
time received in respect thereof shall be paid to the Bank immediately on
receipt.
10.  No Waiver
No failure to exercise, nor any delay in exercising, any of the rights or
remedies under this Guarantee shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy.
11.  Consent
The Guarantor agrees that the Bank may, for such purposes as the Bank may
consider reasonably appropriate, disclose and/or obtain information concerning
the Guarantor (including details of and relating to all or any transactions or
dealings between the Guarantor and the Bank) to or from:
(a)  any agent, contractor or third party service provider (whether  situated
within or outside the PRC) which provides administrative, telecommunications,
computer, payment, processing or other services to the Bank in connection with
the operation of its business;
(b)  credit reference agencies;
(c)  any person to whom the Bank is under an obligation to make disclosure under
the requirements of any applicable laws, regulations or judicial process; and
(d)  any actual or proposed participant or sub-participant of the Banking
Faculties (or any part thereof).
In the event that such information includes the personal or other data of any
third party or individual, the Guarantor confirms and warrants that it has
obtained the consent of such third party or individual to the provision of such
data to the Bank for such purposes and for disclosure to such persons as
referred to in this Clause. The Guarantor will indemnify and hold the Bank
harmless from all costs, penalties, damages and other losses incurred as the
result of any breach of the terms of this Clause.
 
 
3

--------------------------------------------------------------------------------

 
 
12.  Assignment
12.1  The Guarantor may not assign or transfer any of its rights or obligations
of the Guarantor hereunder.    The Bank may assign any of its rights hereunder
to a person in whose favour it has made an assignment of all or any of the
Banking Facilities.
12.2  Without prejudice to the foregoing and any right of assignment enjoyed by
the Bank under any applicable law or any other documents, the Bank may, without
the Guarantor’s consent, assign any and/or all of its rights and obligations
hereunder to any HSBC Group member(s) that are/is more than 50% owned or
controlled by HSBC Group or to any branch or sub-branch of the Bank.
13.  Communications
Any notice, demand or other communication under this Guarantee shall be in
writing addressed to the Guarantor at the last address registered with the Bank
and addressed to the Bank at its office specified in the Schedule or such other
address as the Bank may notify to the Guarantor for this purpose and may be
delivered personally, by leaving it at such address, by post, facsimile
transmission or telex and shall be deemed to have been delivered to the
Guarantor at the time of personal delivery or on leaving it at such address or
on the second day following the day of posting or on the day of dispatch, if
sent by facsimile transmission or telex, and to the Bank on the day of actual
receipt.
14.  Severability
Each of the provisions of this Guarantee is severable and distinct from the
others and, if one or more of such provisions is or becomes illegal, invalid or
unenforceable, the remaining provisions shall not be affected in any way.
15.  Governing Law and Jurisdiction
15.1  The Guarantee is governed by and shall be construed in accordance with the
laws of the PRC.
15.2  The Guarantor submits to the jurisdiction of the court at the place of the
principal office of the Bank.   Nothing in this Clause 15.2 limits the right of
the Bank to bring proceedings against the Guarantor in connection with this
Guarantee in any other court of any competent jurisdiction.
16.  Execution
This Guarantee has been entered into by the Guarantor
on                             .
 
 
4

--------------------------------------------------------------------------------

 


Address of Bank’s Office (for the purpose of Clause 13 only)
HSBC Bank (China) Company Limited


Details of Customer
 
Name
Ever-Glory International Group Apparel Inc.
 
 
Address
509 Chengxin Road, Jiangning Development Zone,
Nanjing, Jiangsu Province,
Peoples Republic of China 

 
Details of Guarantor
Name: Yihua Kang
Identification Document Type and Number:
Address: Xuanwuwei Street 16-102 Nanjing
 
Subject to the definition of Maximum Liability in this Guarantee, the specific
amount of the Maximum Liabilities* is: $ 6,600,000

 
Minimum Guaranteed Term**:  36   months from the date of this Guarantee.
 
 
Executed by the Guarantors:
Signature of Guarantor
/s/  Yihua Kang


Full Name (in Block Letters)
Yihua Kang
Address
Xuanwuwei Street 16-102 Nanjing
Identification Document Type and Number:
 
 
 

--------------------------------------------------------------------------------

* The Maximum Liabilities shall at least include the principal, any expected
interest, default interest, fees and other charges.
 
** The Minimum Guaranteed Term shall cover at least the last repayment date
under any existing and proposed facility.
 
 
5

--------------------------------------------------------------------------------